Case 1:21-mj-0O7099-KMW Document 7 Filed 05/04/21 Page 1 of 1 PagelD: 17

AO 467 (Rev, 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the
District of New Jersey

United States of America

vy. Case No. 21-MJ-7099-KMW

ROBERT LEE PETROSH
Defendant

Charging District: District of Columbia
Charging District’s Case No, 21-1mj-00442-ZMF

 

)
)
)
)
)

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. Ifthe time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are;

 

 

 

Place: U.S. District Court for District of Columbia Courtroom No.: By Video Conferencing (Zoom)
333 Constitution Avenue NW,
Washington D.C. 20001 Date and Time: 5/11/2021 1:00 pm

 

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: 05/04/2021 LQ
i ) vo Judge 's signature

Hon. Karen M. Williams, U.S. Maglstrate Judge
Printed name and title

 
